Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-18 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 10-11, 13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Wang et al. (US Pub No. 2011/0252249).  
In regard to claim 1, Wang et al. disclose a method comprising: maintaining a slot power connection and an auxiliary power connection for a peripheral card slot in a powered-off state (as shown in Fig. 2C, which is reproduced below for ease of reference and convenience, Wang discloses there are two way to let graphics cards obtain power: One is using power port 103 to obtain power completely that means the graphics cards do not obtain any power by PCI port 105 on graphics card board 101; Another is using PCI port 105 on graphics card board 101 to obtain part power from PCI slot of main board and obtain balance power from power port 103 to meet need of graphics cards. It should be noted that external power supply can include a main supply with the voltage of 110V-220V and other AC power supplies computer that users can use.  See para 38);

    PNG
    media_image1.png
    518
    632
    media_image1.png
    Greyscale

sensing insertion of a peripheral card into the peripheral card slot and responsively detecting whether the auxiliary power connection is employed by the peripheral card (in Wang, users can use the voltage converter 202 as a power supply for graphics cards when they use a 350 W common power supply inside the chassis, also they can use the power supply inside the chassis 211 as a power supply for graphics cards when they use a 650 W or higher power supply inside the chassis. The graphics card power supply structural present embodiment provides also applies to users have multi graphics cards. When a user sets two or more graphics cards for his computer to get powerful image processing capability, although user has high power supply inside the chassis, it still may not satisfy need of graphics cards.  See para 44); based at least on detecting the auxiliary power connection is employed by the peripheral card, applying current limits selected for the peripheral card to the slot power connection and the auxiliary power connection and concurrently enabling the slot power connection and the auxiliary power connection for the peripheral card (in Wang, there are two way to let graphics cards obtain power: One is using power port 103 to obtain power completely that means the graphics cards do not obtain any power by PCI port 105 on graphics card board 101; Another is using PCI port 105 on graphics card board 101 to obtain part power from PCI slot of main board and obtain balance power from power port 103 to meet need of graphics cards.  See para 38, 43-44); and based at least on detecting the auxiliary power connection is not employed by the peripheral card, applying a current limit selected for the peripheral card to the slot power connection and enabling only the slot power connection for the peripheral card (in Wang, users can use the voltage converter 202 as a power supply for graphics cards when they use a 350 W common power supply inside the chassis, also they can use the power supply inside the chassis 211 as a power supply for graphics cards when they use a 650 W or higher power supply inside the chassis. The graphics card power supply structural present embodiment provides also applies to users have multi graphics cards. When a user sets two or more graphics cards for his computer to get powerful image processing capability, although user has high power supply inside the chassis, it still may not satisfy need of graphics cards.  See para 44).
In regard to claims 2, 11, Wang et al. disclose further: responsive to sensing insertion of the peripheral card into the peripheral card slot, determining power requirement properties of the peripheral card, and adjusting the current limits selected for the peripheral card to at least meet the power requirement properties (in Wang, power supply cable passes through the hole on the improved computer chassis or the bracket of the graphics card, and then enters the computer chassis to connect to the power port of the graphics card, so the graphics card can obtain power supply from power supply device. For the selection of the outer power supply devices, a suitable power supply device should be selected according to the requirements of the power, voltage and current for operating the graphics card. To reduce the cost of setting a high-end graphics card, a separate voltage converter with low costs may be arranged to convert the power and output voltage from the external power supply to meet the requirements of the graphics card on power.  See para 34).\
In regard to claims 3, 13, Wang et al. disclose further: based at least on detecting the auxiliary power connection is employed by the peripheral card, sensing connection of the auxiliary power connection to the peripheral card (in Wang, input of the voltage converter 202 connects to the external power supply directly and selection of the voltage converter 202 depends on power what a graphics card needs. The output of voltage converter 202 connects to the power port 103 of the graphics card on board by cable 201. The functional modules like GPU 102 on board of graphics card can obtain power, voltage and current by power port 103.  See para 38); and enabling the slot power connection and the auxiliary power connection only when both the insertion of the peripheral card and connection of the auxiliary power connection are concurrently detected (in Wang, there are two way to let graphics cards obtain power: One is using power port 103 to obtain power completely that means the graphics cards do not obtain any power by PCI port 105 on graphics card board 101; Another is using PCI port 105 on graphics card board 101 to obtain part power from PCI slot of main board and obtain balance power from power port 103 to meet need of graphics cards.  See para 38, 43-44).
In regard to claim 10, Wang et al. disclose an apparatus comprising: a peripheral card slot to receive a peripheral card; a power control circuit configured to: maintain a slot power connection and an auxiliary power connection for the peripheral card slot in a powered-off state (as shown in Fig. 2C, which is reproduced below for ease of reference and convenience, Wang discloses there are two way to let graphics cards obtain power: One is using power port 103 to obtain power completely that means the graphics cards do not obtain any power by PCI port 105 on graphics card board 101; Another is using PCI port 105 on graphics card board 101 to obtain part power from PCI slot of main board and obtain balance power from power port 103 to meet need of graphics cards. It should be noted that external power supply can include a main supply with the voltage of 110V-220V and other AC power supplies computer that users can use.  See para 38);

    PNG
    media_image1.png
    518
    632
    media_image1.png
    Greyscale

sense insertion of the peripheral card into the peripheral card slot and responsively detect whether the auxiliary power connection is employed by the peripheral card (in Wang, users can use the voltage converter 202 as a power supply for graphics cards when they use a 350 W common power supply inside the chassis, also they can use the power supply inside the chassis 211 as a power supply for graphics cards when they use a 650 W or higher power supply inside the chassis. The graphics card power supply structural present embodiment provides also applies to users have multi graphics cards. When a user sets two or more graphics cards for his computer to get powerful image processing capability, although user has high power supply inside the chassis, it still may not satisfy need of graphics cards.  See para 44); based at least on detecting the auxiliary power connection is employed by the peripheral card, apply current limits selected for the peripheral card to the slot power connection and the auxiliary power connection and concurrently enable the slot power connection and the auxiliary power connection for the peripheral card (in Wang, there are two way to let graphics cards obtain power: One is using power port 103 to obtain power completely that means the graphics cards do not obtain any power by PCI port 105 on graphics card board 101; Another is using PCI port 105 on graphics card board 101 to obtain part power from PCI slot of main board and obtain balance power from power port 103 to meet need of graphics cards.  See para 38, 43-44); and based at least on detecting the auxiliary power connection is not employed by the peripheral card, apply a current limit selected for the peripheral card to the slot power connection and enable only the slot power connection for the peripheral card (in Wang, users can use the voltage converter 202 as a power supply for graphics cards when they use a 350 W common power supply inside the chassis, also they can use the power supply inside the chassis 211 as a power supply for graphics cards when they use a 650 W or higher power supply inside the chassis. The graphics card power supply structural present embodiment provides also applies to users have multi graphics cards. When a user sets two or more graphics cards for his computer to get powerful image processing capability, although user has high power supply inside the chassis, it still may not satisfy need of graphics cards.  See para 44).

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 4-9, 12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 4-5, 7, 12, 14, 15 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	responsive to sensing insertion of the peripheral card into the peripheral card slot, enabling an auxiliary standby power connection to the peripheral card; and accessing a data store of the peripheral card using the auxiliary standby power connection to detect whether the auxiliary power connection is employed by the peripheral card (claims 4, 12);
responsive to failing to detect whether the auxiliary power connection is employed by the peripheral card, setting a first timeout period before enabling the slot power connection and the auxiliary power connection; and enabling only the slot power connection when the first timeout period expires without detecting connection of the auxiliary power connection (claims 5, 14);
	sensing a disconnect of either of the slot power connection and the auxiliary power connection based on the first connection status and the second connection status; and concurrently disabling power to both the slot power connection and the auxiliary power connection responsive to sensing the disconnect (claims 7, 16).
Conclusion
	Claims 1-3, 10-11, 13 are rejected.  Claims 4-9, 12, 14-18 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Sivertsen et al. (US No. 7,567,434) disclose a computer system expansion device adaptable for inter and external use.
Sun (US Pub No. 2009/0172236) discloses a method of and system for flexibly supplying power to a high-end graphics card.
Wu et al. (US Pub No. 2007/0028126) disclose a computer system and interface card module thereof.
Zhu (US Pub No. 2009/0164687) discloses a motherboard device and computing apparatus capable of selectively controlling electric power supplied to one of two graphics cards.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186